Citation Nr: 1603713	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for loss of the left eye.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a June 11, 2009 notification letter, a July 8, 2009 notification letter, and treatment records from the Lebanon VA Medical Center (VAMC) dated January 2011 to December 2011; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Loss of the Left Eye

First, the Veteran was afforded notice under the Veterans Claims Assistance Act of 2000 (VCAA) per a February 2011 letter.  However, the notice provided discussed how to substantiate a claim for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151 (West 2014), not entitlement to compensation under 38 U.S.C.A. § 1151.  On remand, the Veteran should be provided with a corrected VCAA notice letter.

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for loss of his left eye, which he states was caused by an infection related to the remainder of a suture left in the eye after an August 2010 cataract surgery at the Lebanon VAMC.  See, e.g., November 2015 videoconference hearing testimony.

A July 2010 ophthalmology note from the Lebanon VAMC states the Veteran "readily provided an informed consent to proceed with surgery" after an extensive discussion.  Despite a February 2013 request from the RO, it does not appear the Veteran's complete informed consent form regarding his August 2010 cataract surgery has been associated with the evidentiary record.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's informed consent form.

The evidence of record indicates the Veteran was treated at the Hershey Medical Center in September and October 2010 for the infection in his left eye, and ultimately that is where the enucleation of the left eye was performed.  A VA treatment record indicates the Veteran was examined at Hershey Medical Center again in January 2011.  See January 2011 VA consultation report (Hershey Medical Center ophthalmology note scanned into the Veteran's VA treatment records).  On remand, the AOJ should make appropriate efforts to obtain all treatment records and operative reports from the Hershey Medical Center regarding the Veteran's left eye, beginning in September 2010.

Upon his November 2015 videoconference hearing before the Board, the Veteran testified that after the infection in his left eye was diagnosed, he went to the hospital at Johns Hopkins for a second opinion as to whether the vision in his left eye could be restored.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

The Veteran was afforded a VA examination in April 2011, which was performed by an optometrist at the Lebanon VAMC.  In an October 2011 addendum, the VA examiner opined the Veteran's loss of his left eye was a direct result of a post-operative infection, and such complication is a one-in-one-thousand occurrence.  The examiner stated it was not due to negligence, lack of skill, or an error in judgment.  In a December 2011 addendum to the April 2011 VA examination report, associated with the Veteran's VA treatment records, the VA examiner noted the Veteran was responsible for the post-operative instillation of antibiotics and anti-inflammatory medications, and that failure to do so would greatly increase the chance of a post-operative infection.  However, the April 2011 VA examiner has not indicated whether the Veteran's post-operative infection of the left eye was an event not reasonably foreseeable, whether the Veteran in fact did not properly follow the post-operative instructions regarding his medications, and he did not address the Veteran's contention that the VA physicians leaving part of a suture in his left eye caused the infection in the eye, which ultimately led to the enucleation of the left eye.  See, e.g., November 2015 videoconference hearing testimony.  On remand, the AOJ should submit the evidentiary record to a new VA examiner with the appropriate expertise to be reviewed, and the examiner should opine as to whether the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure was an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding entitlement to compensation under 38 U.S.C.A. § 1151.

2. The AOJ should ask the Veteran to identify all private treatment related to his left eye infection and ultimate loss.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include all treatment records and operative reports from the Hershey Medical Center beginning in September 2010, and any records from the hospital at Johns Hopkins.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records.  The AOJ should also undertake appropriate development to obtain the informed consent records from the Lebanon VAMC regarding the Veteran's August 2010 cataract surgery on his left eye.  These records should include copies of SF 522, if completed, or progress notes documenting all information and/or counseling provided to the Veteran or his family concerning the proposed procedures.  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, a record review should be performed by a VA examiner with the appropriate expertise to determine if the Veteran's infection and ultimate loss of his left eye was due to an instance of fault on VA's part in furnishing the Veteran's cataract surgery.  If possible, the VA examiner should be a physician who has not treated or examined the Veteran in the past.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should opine as to the following:

Whether the Veteran's infection and ultimate loss of his left eye was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment, or whether the outcome of the procedure was an event not reasonably foreseeable.

For the purposes of the opinion being sought, the examiner should specifically address the following:

a) The Veteran's contention that the VA leaving part of a suture in his left eye caused the infection in the eye, which ultimately led to the enucleation of the left eye.  See, e.g., November 2015 videoconference hearing testimony. 

b) The April 2011 VA examiner's October 2011 addendum opinion that the Veteran's loss of his left eye due to a post-surgical infection was a one-in-one-thousand occurrence.

c) The April 2011 VA examiner's December 2011 addendum noting the Veteran was responsible for the post-operative instillation of antibiotics and anti-inflammatory medications, and that failure to do so would greatly increase the chance of a post-operative infection.  

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, readjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the left eye.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

